Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11-14 and 16-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Han et al. US 2013/0039307 A1. 
Claims 1 and 11:
Han discloses a method of signal transmission and reception for a base station in a wireless communication system (See fig. 33, communication between the BS and the UE), the method comprising: transmitting, to a terminal, a message including resource configuration information for a physical uplink control channel (PUCCH) on higher layer signaling (See fig. 33 and para 200, step 3310, PUCCH resources config. via higher layer signaling), wherein the resource configuration information includes information on physical resource blocks (PRBs) (See fig. 19, PRBs for PUCCH); transmitting, to the terminal, downlink control information (DCI) on a physical downlink control channel (PDCCH) (See fig. 33 and para 200, step 3320, PDCCH including DCI), wherein the DCI includes a resource indicator for explicitly indicating the resource configuration information (See para 200, “The resource indication information may be transmitted using a field additionally defined in DCI”); and receiving, from the terminal, uplink control information (UCI) on the PUCCH based on the PRBs associated with the resource (See fig. 33 and para 200, step 3340, BS receiving Ack/NAck on PUCCH).
With regards to claim 11, the base station comprising: a transceiver; and a controller coupled with the transceiver (See fig. 34, processor and RF Unit).

Claims 2, 7, 12 and 17:
Han discloses a number of symbols is configured to be used for a transmission of the UCI on the PUCCH (See para 167, symbols for PUCCH UCI can be configure).

Claims 3, 8, 13 and 18:
Han discloses that the resource indicator indicates one resource configuration information among a plurality of resource configuration information (See para 200, offset and index for PUCCH resource indication).

Claims 4, 9, 14 and 19:
Han discloses a frequency hopping is applied for the PUCCH (See para 71, frequency hopping on PUCCH). 

Claims 6 and 16:
Han discloses a method of signal transmission and reception for a terminal in a wireless communication system (See fig. 33, communication between the BS and the UE), the method comprising: receiving, from a base station, a message including resource configuration information for a physical uplink control channel (PUCCH) on higher layer signaling (See fig. 33 and para 200, step 3310, PUCCH resources config. via higher layer signaling), wherein the resource configuration information includes information on physical resource blocks (PRBs) (See fig. 19, PRBs for PUCCH); receiving, from the base station, downlink control information (DCI) on a physical downlink control channel (PDCCH) (See fig. 33 and para 200, step 3320, PDCCH including DCI), wherein the DCI includes a resource indicator for explicitly indicating the resource configuration information (See para 200, “The resource indication information may be transmitted using a field additionally defined in DCI”); and transmitting, to the base station, uplink control information (UCI) on the PUCCH based on the PRBs associated with the resource configuration information indicated by the resource indicator  (See fig. 33 and para 200, step 3340, BS receiving Ack/NAck on PUCCH).
With regards to claim 16, the terminal comprising: a transceiver; and a controller coupled with the transceiver (See fig. 34, Processor and RF Unit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Pajukoski et al. US 2012/0039281 A1.
Claims 5, 10, 15 and 20:
Han discloses at least one modulated symbol for the UCI is processed based on a discrete fourier transform (DFT), and an inverse fast fourier transform (IFFT) (See para 10, 16, UCI symbols in PUCCH. See para 69, DFT and IFFT).
Han doesn’t disclose at least one modulated symbol is processed based on a block-wise spreading, a discrete fourier transform (DFT), and an inverse fast fourier transform (IFFT).
Pajukoski discloses at least one modulated symbol for is processed based on a block-wise spreading, a discrete fourier transform (DFT), and an inverse fast fourier transform (IFFT) (See fig. 4, DFT, block-spreading and IFFT).
Han’s UCI symbols can be modulated according to Pajukoski’s method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Han with the teachings of Pajukoski to improve the method disclosed by Han by including the feature of modulating based on block-wise spreading, a discrete fourier transform (DFT), and an inverse fast fourier transform (IFFT). The motivation to combine would have been to avoid interference and enhance the signal reception. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Papasajekkariou US 2014/0269452 A1 discloses transmitting SRS or DMRS in UCI using Zadoff-Chu (ZC). Ahn et al. US 2012/0327916 A1 discloses sending Ack/NAck in UCI on PUCCH.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472